--------------------------------------------------------------------------------

EXHIBIT 10.3

 
TFER
   
Interest free if paid in full within 3 months
    $275,000 PROMISSORY NOTE

 
FOR VALUE RECEIVED, Titan Iron Ore Corp., a Nevada corporation (the "Borrower")
with at least 52,000,000 common shares issued and outstanding, promises to pay
to 1114.1 Financial or its Assignees (the "Lender") the Principal Sum along with
the Interest Rate and any other fees according to the terms herein. This Note
will become effective only upon execution by both parties and delivery of the
first payment of Consideration by the Lender (the "Effective Date").
 
The Principal Sum of the Note is up to $275,000 (two hundred seventy five
thousand dollars) plus accrued and unpaid interest and any other fees. The total
Consideration payable to Borrower hereunder is up to $247,500 (two hundred forty
seven thousand five hundred dollars) payable by wire (there exists a $27,500
original issue discount (the "OID")). The Lender shall pay $75,000 of initial
Consideration on the Wednesday after execution and delivery of this Note. The
Lender may pay up to an additional $172,500 of Consideration to the Borrower in
such amounts and at such times as both the Borrower and the Lender may mutually
agree. THE PRINCIPAL SUM DUE TO LENDER SHALL BE PRORATED BASED ON THE
CONSIDERATION ACTUALLY PAID BY LENDER (PLUS AN APPROXIMATE 10% ORIGINAL ISSUE
DISCOUNT THAT IS PRORATED BASED ON THE CONSIDERATION ACTUALLY PAID BY THE LENDER
AS WELL AS ANY OTHER INTEREST OR FEES) SUCH THAT THE BORROWER IS ONLY REQUIRED
TO REPAY THE AMOUNT FUNDED AND THE BORROWER IS NOT REQUIRED TO REPAY ANY
UNFUNDED PORTION OF THIS NOTE. See the attached Exhibit for an example. The
Maturity Date is one year from the Effective Date of each payment (the "Maturity
Date") and is the date upon which the Principal Sum of each separate funding
under this Note, as well as any unpaid interest and other fees, shall be due and
payable. The Conversion Price is the lesser of $0.07 or 60% of the average of
the two lowest closing prices in the 20 trading days previous to the conversion
(In the case that conversion shares are not deliverable by DWAC an additional
10% discount will apply; and if the shares are ineligible for deposit into the
DTC system and only eligible for Xclearing deposit an additional 5% discount
shall apply; in the case of both an additional cumulative 15% discount shall
apply). Unless otherwise agreed in writing by both parties, at no time will the
Lender convert any amount of the Note into common stock that would result in the
Lender owning more than 4.99% of the common stock outstanding.
 
1.      ZERO Percent Interest for the First Three Months. The Borrower may repay
any fundings made by Lender under this Note at any time on or before 90 days
from the date of any such funding , after which the Borrower may not make
further payments on such fundings prior to the Maturity Date of each funding
without written approval from Lender. If the Borrower repays a funding under the
Note on or before 90 days from the date of such funding, the Interest Rate on
such funding shall be ZERO PERCENT (0%). If Borrower does not repay a funding
under this Note on or before 90 days from the date of such funding, a one-time
Interest charge of 12% shall be applied to that funding. Any interest payable is
in addition to the OTD, and that 011) (or prorated OID, if applicable) remains
payable regardless of time and manner of payment by Borrower.
 
2.      Conversion. The Lender has the right, at any time after 180 days from
the date of any funding, at its election, to convert all or part of the
outstanding and unpaid Principal Sum and accrued interest (and, any other fees)
into shares of fully paid and non-assessable shares of common stock of the
Borrower as per this conversion formula: Number of shares receivable upon
conversion equals the dollar conversion amount divided by the Conversion Price.
Conversions may be delivered to Borrower by method of Lender's choice (including
but not limited to email, facsimile, mail, overnight courier, or personal
delivery), and all conversions shall be cashless and not require further payment
from the Lender. If no objection is delivered from Borrower to Lender regarding
any variable or calculation of the conversion notice within 24 hours of receipt
by Borrower of the conversion notice, the Borrower shall have been thereafter
deemed to have irrevocably confirmed and irrevocably ratified such notice of
conversion and waived any objection thereto. The Borrower shall deliver the
shares from any conversion to Lender in any name directed by Lender) within 3
(three) business days of conversion notice delivery. In lieu of delivering
physical certificates representing the common stock issuable upon conversion,
provided the Borrower's transfer agent is participating in the Depository Trust
Company ("DTC") Fast Automated Securities Transfer ("FAST") program, upon
request of the Lender and its compliance with the provisions herein, the
Borrower shall use its best efforts to cause its transfer agent to
electronically transmit the Common Stock issuable upon conversion to the Lender
by crediting the account of Lender's Prime Broker with DTC through its Deposit
Withdrawal Agent Commission ("DWAC") system. The shares of common stock issuable
upon conversion of this Note may not be sold or transferred unless (i) such
shares are sold pursuant to an effective registration statement under the
Securities Act of 1933 or (ii) the Borrower or its transfer agent shall have
been furnished with an opinion of counsel at Lender's sole cost and expense
(which opinion shall be reasonably acceptable to Borrower from counsel
reasonably acceptable to Borrower) to the effect that the shares to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration or (iii) such shares are sold or transferred pursuant to Rule 144
under the Act (or a successor rule) ("Rule 144"). Until such time as the shares
of Common Stock issuable upon conversion of this Note have been registered under
the Act or otherwise may be sold pursuant to Rule 144, each certificate for
shares of common stock issuable upon conversion of this Note shall bear a
restrictive legend.
 
3.      Conversion Delays. If Borrower intentionally fails to deliver shares in
accordance with the timeframe stated in Section 2, Lender, at any time prior to
selling all of those shares, may rescind any portion, in whole or in part, of
that particular conversion attributable to the unsold shares and have the
rescinded conversion amount returned to the Principal Sum with the rescinded
conversion shares returned to the Borrower (under Lender's and Borrower's
expectations that any returned conversion amounts will tack back to the original
date of the Note). In addition, for each conversion, in the event that shares
are intentionally not delivered by the fourth business day (inclusive of the day
of conversion), a penalty of $2,000 per day will be assessed for each day after
the third business day (inclusive of the day of the conversion) until share
delivery is made; and such penalty will be added to the Principal Sum of the
Note (under Lender's and Borrower's expectations that any penalty amounts will
tack back to the original date of the Note).

AB
 
1

--------------------------------------------------------------------------------

 
 
4.      Reservation of Shares. At all times during which this Note is
convertible, the Borrower will reserve from its authorized and unissued Common
Stock to provide for the issuance of Common Stock upon the full conversion of
this Note. The Borrower will at all times reserve at least 5,000,000 shares of
Common Stock for conversion.
 
5.      Intentionally left blank.
 
6.      Intentionally left blank.
 
7.      Default. The following are events of default under this Note: (i) the
Borrower shall fail to pay any principal under the Note when due and payable (or
payable by proper conversion) thereunder; or (ii) the Borrower shall fail to pay
any interest or any other amount under the Note when due and payable (or payable
by proper conversion) thereunder; or (iii) a receiver, trustee or other similar
official shall be appointed over the Borrower or a material part of its assets
and such appointment shall remain uncontested for twenty (20) days or shall not
be dismissed or discharged within sixty (60) days; or (iv) the Borrower shall
become insolvent or generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any; or (v) the Borrower shall make a general assignment for the benefit of
creditors; or (vi) the Borrower shall file a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); or (vii) an
involuntary proceeding shall be commenced or filed against the Borrower; or
(viii) the Borrower shall lose its status as "DTC Eligible" or the borrower's
shareholders shall lose the ability to deposit (either electronically or by
physical certificates, or otherwise) shares into the DTC System, where the
Borrower has not cured such condition within seven (7) trading days of the
event; or (ix) the Borrower shall become delinquent in its filing requirements
as a fully-reporting issuer registered with the SEC, where the Borrower has not
cured such delinquency within seven (7) trading days of the event.
 
8.      Remedies. In the event of any default, the outstanding principal amount
of this Note, plus accrued but unpaid interest, liquidated damages, fees and
other amounts owing in respect thereof through the date of acceleration, shall
become, at the Lender's election, immediately due and payable in cash at the
Mandatory Default Amount. The Mandatory Default Amount means the greater of (1)
the outstanding principal amount of this Note, plus all accrued and unpaid
interest, liquidated damages, fees and other amounts hereon, divided by the
Conversion Price on the date the Mandatory Default Amount is either demanded or
paid in full, whichever has a lower Conversion Price, multiplied by the VWAP on
the date the Mandatory Default Amount is either demanded or paid in full,
whichever has a higher VWAP, or (ii) 150% of the outstanding principal amount of
this Note, phis 100% of accrued and unpaid interest, liquidated damages, fees
and other amounts hereon. Commencing five (5) days after the occurrence of any
event of default that results in the eventual acceleration of this Note, the
interest rate on this Note shall accrue at an interest rate equal to the lesser
of 18% per annum or the maximum rate permitted under applicable law. In
connection with such acceleration described herein, the Lender need not provide,
and the Borrower hereby waives, any presentment, demand, protest or other notice
of any kind, and the Lender may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by Lender at any time prior to payment hereunder and the
Lender shall have all rights as a holder of the note until such time, if any, as
the Lender receives full payment pursuant to this Section 8. No such rescission
or annulment shall affect any subsequent event of default or impair any right
consequent thereon. Nothing herein shall limit Lender's right to pursue any
other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Borrower's failure to timely deliver certificates representing
shares of Common Stock upon conversion of the Note as required pursuant to the
terms hereof.
 
9.      No Shorting. Lender agrees that so long as this Note from Borrower to
Lender remains outstanding, Lender will not enter into or effect "short sales"
of the Common Stock or hedging transaction which establishes a net short
position with respect to the Common Stock of Borrower. Borrower acknowledges and
agrees that upon delivery of a conversion notice by Lender, Lender immediately
owns the shares of Common Stock described in the conversion notice and any sale
of those shares issuable under such conversion notice would not be considered
short sales.
 
10.      Assignability. The Borrower may not assign this Note. This Note will be
binding upon the Borrower and its successors and will inure to the benefit of
the Lender and its successors and assigns and may be assigned by the Lender to
anyone of its choosing without Borrower's  approval.
 
11.      Governing Law. This Note will be governed by, and construed and
enforced in accordance with, the laws of the State of Florida, without regard to
the conflict of laws principles thereof. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in Miami-Dade County, in the State of Florida. Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts.
 
12.      Delivery of Process by Lender to Borrower. In the event of any action
or proceeding by Lender against Borrower, and only by Lender against Borrower,
service of copies of summons and/or complaint and/or any other process which may
be served in any such action or proceeding may be made by Lender via U.S. Mail,
overnight delivery service such as FedEx or UPS, email, fax, or process server,
or by mailing or otherwise delivering a copy of such process to the Borrower at
its last known attorney as set forth in its most recent SEC filing.
 
13.      Attorney Fees. In the event any attorney is employed by either party to
this Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Note or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Note, the prevailing party in such proceeding will be
entitled to recover from the other party reasonable attorneys' fees and other
costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.

AB
 
2

--------------------------------------------------------------------------------

 

 
14.       Opinion of Counsel. In the event that an opinion of counsel is needed
for any matter related to this Note, Lender has the right to have any such
opinion provided by its counsel at its sole cost and expense. Lender also has
the right to have any such opinion provided by Borrower's counsel, again at the
sole cost and expense of Lender.
 
15.       Notices. Any notice required or permitted hereunder (including
Conversion Notices) must be in writing and either personally served, sent by
facsimile or email transmission, or sent by overnight courier. Notices will be
deemed effectively delivered at the time of transmission if by facsimile or
email, and if by overnight courier the business day after such notice is
deposited with the courier service for delivery. The physical and email
addresses and telephone and facsimile numbers for such communications will be,
 
in the case of the Lender:
 
TO BE PROVIDED PRIVATELY AT THE TIME OF CLOSING
 
and in the case of the Borrower:
 
Titan Iron Ore Corp.
1735 E. Ft. Lowell Road, Suite 9
Tucson, AZ 85719
Attention: Andrew Brodkey (abrodkey@kriyali.com)           Telephone:
520-989-0031 ext: 101
 
 

Borrower:   Lender:           /s/ Andrew Brodkey       Andrew Brodkey   JMJ
Financial   Titan Iron Ore Corp.   Its Principal   President, Chief Executive
Officer and Director                                             Date: 6-26-13  
Date:    

 
 
 
 
 
 
 
 
 
 
 
[Signature Page to $275,000 Promissory Note]

 
 
 
 

AB
 
3

--------------------------------------------------------------------------------

 

Exhibit to $275,000 Promissory Note
by and between
Titan Iron Ore Corp. and JMJ Financial
 
The following is an example of the Principal Sum calculation:
 
Following the $75,000 payment of initial Consideration, the initial Principal
Sum due to the Lender shall be equal to the $75,000 of initial Consideration
divided by the total Consideration of $247,500 multiplied by the total Principal
Sum of $275,000, which results in an initial Principal Sum due to the Lender of
$83,33133.
 
If the Borrower does not repay the funding of the initial Consideration on or
before 90 days from the date of such funding, a one-time Interest charge of 12%
shall be applied to the $83,333.33 initial Principal Sum for a Principal Sum due
to the Lender of $93,333.33.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AB
 
4

--------------------------------------------------------------------------------